Name: Commission Regulation (EEC) No 2965/90 of 12 October 1990 introducing a corrective amount on the import of cucumbers into the Community of Ten from Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 282/60 Official Journal of the European Communities 13 . 10 . 90 COMMISSION REGULATION (EEC) No 2965/90 of 12 October 1990 introducing a corrective amount on the import of cucumbers into the Community of Ten from Spain (except the Canary Islands) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas, in the case of cucumbers, the offer price for the Spanish product as calculated in accordance with the provisions of Council Regulation (EEC) No 3709/89 has remained for two consecutive market days at a level at least ECU 0,6 below the Community offer price ; whereas a corrective amount equal to the difference between the Community offer price and the Spanish offer price must therefore be introduced for these products from Spain (except the Canary Islands) ; Whereas if the system is to operate normally the offer price of the Spanish product should be calculated on the following basis :  in the case of currencies the spot market rates for which are maintained in relationship to each other within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regulation (EEC) No 1676/85 0, as last amended by Regulation (EEC) No 2205/90 (6) ;  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent, Having regard to Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for imple ­ menting the Act of Accession of Spain and Portugal as regards the compensatory mechanism for imports of fruit and vegetables from Spain ('), and in particular Article 4 (2) thereof, Whereas Article 152 of the Act of Accession introduces from 1 January 1990 a compensatory mechanism for imports into the Community as constituted on 31 December 1985, hereinafter called 'the Community of Ten', of fruit and vegetables from Spain (except the Canary Islands) for which a reference price is fixed with regard to third countries ; Whereas Regulation (EEC) No 3709/89 lays down general rules for applying the said compensatory mechanism ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 235/90 (2) fixed, for the 1990 marketing year, the Community offer price for cucumbers applicable with regard to Spain (except the Canary Islands) ; Article 1 On import into the Community of Ten of cucumbers (CN codes 0707 00 1 1 and 0707 00 19) from Spain (except the Canary Islands) a corrective amount of ECU 6,40 per 100 kilograms net shall be levied. Wheres the offer price fixed by the Commission is to be reduced in accordance with Article 2 of Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) ; Whereas Commission Regulation (EEC) No 3815/89 (4) lays down detailed rules for applying the compensatory mechanism on imports of fruit and vegetables from Spain (except the Canary Islands) ; Article 2 This Regulation shall enter into force on 16 October 1990 . (') OJ No L 363, 13 . 12. 1989, p. 3 . (2) OJ No L 26, 30. 1 . 1990, p. 21 . f OJ No L 83, 30 . 3 . 1990, p. 102. Is) OJ No L 164, 24. 6. 1985, p. 1 .M OJ No L 201 , 31 . 7 . 1990, p. 9 .(4) OJ No L 371 , 20 . 12. 1989, p. 28 . 13 . 10 . 90 Official Journal of the European Communities No L 282/61 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission